Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 1 of 19

Exhibit A
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 2 of 19

eA
|

RESEALABLE ZIPPER

EVIDENCE: SUGGESTS, BUT. DOES, NOT. PROVE. THAT. Ea
a et a
LESTEROL MAY REDUCE: THE RISK

 
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 3 of 19

Exhibit B
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 4 of 19

a

c
RESEALABLE ZIPPER =

Consistent Quality, Bold New Favors
and Great lc

Blue Diamond Growers: naturally
Pritiegi fein y aoalpessa psc e de) gue)
Pea poststaeh eR ceo eee yi sis
“BOLD flavors, so satisfying that you just
mtpubinem downscombining the :
fstivera ue de Cristo (ueaceen ~ Good Source
with thesavory taste\of soysauce, these of Fiber
adi almonds pack.a mouthwatering punch ES ie
ba Oe Meurenirean ovaries, ue ole Good Sourcec’
convenient, resealablesbag giveswyou the Protein
option to savesomeyordater— ifyou can! aN tee

iets
pared d

Pet Sa , VEGETABLE OIL{CANOLA, SAFFLOWER
ERS GUST AU saa STF

PSU CUA T SSN AY IZ URS MR UN Se US A) tit
Saar ee eM VELL Sr aR

epi tira LEVaT eR ego uae is

See eee UU Tis is
bes isiaa Tree inlay ed UKs E

a ea ir

| LUE Etsy es)

UE PLES

 
Case 1:19-cv-01467-DLC Document 1-1 Filed 02/15/19 Page 5 of 19

Lobe PRM RUN atid tiem mM UE Wy leek) aa
DUS RD MUTA UU EERE ET Bam ap
SOY SAUCE (SOYBEAN, WHEAT, SALT), HORSERADISH, ONION,
oPICE, FRACTIONATED COCONUT AND/OR PALM KERNEL OIL,
CGE Ver Rie Raat Mm TUE Re UUs

CITRIC ACID, DISODIUM GUANYLATE AND DISODIUM INOSINATE.
PEANUT FREE. MAY CONTAIN OTHER TREE NUTS.

FROM CALIFORNIA |

2 NCU MR ADU UE ihe

STR SPURS

 
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 6 of 19

Exhibit C

wv
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 7 of 19

 

4 Continue Snhopsing

 

(reich
New York 10016 Ret eS

Nea sane Ce

 

Wasabi & Soy Sauce

Noreviews Write a Review

®

 

ee

When we first heare the idez, we were a little sxeptical, too. Then we
tried one end tasted the great wasabi kick with a salty, sweet finish anc
we were hooked.

 

 

z. can (Case of twelve}

 

 

| 110. bag (Case of six} | | 1.5 oz. foils (Caddie of twelvel

 

4>

$8.89 |

 

 

Nutrition Facts v

 

ingredients v

 

ela)
year

 

 

mt &Lists~ Orders Try Prime ~

Grocery Otals Snacks - ‘Broasfast warm Beverages Coil Beverages Prong Staples Bary Food - ‘Candy & Chocolat Pre Panty atsertea 8 Save — intematona! Foods
See 2 Healthy & tasty snacks delivered monthly atten
Sew n BS

 

   

Ma)
Say

ii
Stara
Sry
( SHOAI
TE
: TF.
Soe
§ ‘

 

About the product
+ Contains 1-16 ounce retealable tag

+ Cholesterol free

+ 66 of protein per serving, 3g fiber, Og traes fat
+ Ayood source of fiber, $

 

Snacking cn-the-go
+ Great wacabi hich wth 3 salty, sweethrish

Pre: $9.32 t5058/

 
 
   

& FREE Shipping on orders over $25

 

shipped by Amazoa. Details
In Stock. ships from and seta by Amazon com, Git-wrap
available
4 Sizes: 16 Ounce
1SOsnce — | SOunce (Pack || wee
(Packof12) | oft) |
$1009 $26.91
284 Coane $0.26 feet

 

Want it tomorrow, Sept. 27? Add it to a quablying order wither 2
hes 8 mins snd choose One-Day Shipping at checkout. Derails

© Deiverto New rk 1016.

Ow 1

 

Add to Cart

 

Ade to bist

>

 

Other Sellers on Amazon

10 new from $9.52

$17.08 (51.07 / Cunce) + free Shipsing

 
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 8 of 19

Exhibit D
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 9 of 19

 

You are viewing an archived web page, collected at the request of U.S Food and Drug Administration _hide
using Archive-It. This page was captured on 19:39:58 Jan 12, 2017, and is part of the FDA.gov collection.
The information on this web page may be out of date. See All versions of this archived page.

 

 

FDA

Archived Content

The content on this page is provided for reference purposes only. This content has not
been altered or updated since it was archived.

Search Archive

Home Inspections, Compliance, Enforcement, and Criminal Investigations Compliance Actions and Activities Warning Letters

2014 . . a gs
Inspections, Compliance, Enforcement, and Criminal Investigations

Czimer's Foods, Inc 2/4/11

# ‘sy
(¢
%, Public Health Service

Department of Health and Human Services Food and Drug Administration
Chicago District
550 West Jackson Blvd., 15th Floor
Chicago, Illinois 60661
Telephone: 312-353-5863

February 4, 2011

WARNING LETTER
CHI-03-11

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Mr. Richard J. Czimer, Jr.
Owner

Czimer Foods, Inc.

13136 West 159th Street
Homer Glen, Illinois 60491

Dear Mr. Czimer:

The Food and Drug Administration (FDA) inspected your food processing facility, located at 13136 West 159th Street,
Homer Glen, IL, on July 8, July 12, August 25, and September 16, 2010. We found that you have serious violations c
the Federal Food, Drug, and Cosmetic Act (the Act) and associated regulations. You can find the Act and regulations

on FDA's website at www.fda.gov!.

On July 12, 2010, during the inspection, FDA collected samples of a number of your products, including your Black
Bear Burger and your Black Bear Steak products. These products are adulterated within the meaning of Section
402(b)(2) of the Act [21 U.S.C. § 342(b)(2)] in that a valuable constituent (Black Bear) has been omitted from the
products and another ingredient has been substituted wholly therefore. Specifically, your Black Bear Burger product
was found to contain Elk/Red Deer (Cervus sp.) rather than Black Bear (Ursus americanus), and your Black Bear
Steak product was found to contain Brown Bear (Ursus arctos) rather than Black Bear.

Furthermore, your Black Bear Burger and Black Bear Steak products are misbranded within the meaning of Section
403(b) of the Act [21 U.S.C. § 343(b)] in that they are offered for sale under the name “Black Bear Burgers” and
“Black Bear Steak” but are in fact Elk/Red Deer (Cervus sp.) and Brown Bear (Ursus arctos) , respectively.

During our inspection, we also found that you have serious violations of the Current Good Manufacturing Practice
(CGMP) regulation, Title 21, Code of Federal Regulations, Part 110 (21 CFR 110). Because the food products
produced in your facility have been prepared, packed, or held under insanitary conditions whereby they may have
become contaminated with filth, or may have been rendered injurious to health, these products are adulterated withir
the meaning of section 402(a)(4) of the Act [21 U.S.C. § 342(a)(4)].

During the inspection, our investigators observed the following significant violations of 21 CFR 110:
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 10 of 19

1. All persons working in direct contact with food, food-contact surfaces, and food-packaging materials did not
conform to hygienic practices to the extent necessary to protect against contaminations of food, as required by
21 CFR 110.10(b), including maintaining adequate personal cleanliness [21 CFR 110.10(b)(2)] and washing
hands thoroughly to protect against contamination [21 CFR 110.10(b)(3)]. Specifically, an employee removed
Ready-To-Eat (RTE) cheese products with his bare hands, from your retail display case, without washing and
sanitizing his hands prior to handling the RTE cheese and without wearing gloves. The employee then portioned
the cheese products with bare hands for a consumer and placed the RTE cheese product back into the display
case.

2. You did not manufacture, package, and store foods under conditions and controls necessary to minimize the
potential for growth of microorganisms and the contamination of food, as required by 21 CFR 110.80(b)(2).
Specifically,
e You do not have a set thermal process for the smoking of exotic meat slim jims and meat jerky
products, and do not monitor the smoking operation for processing time or smoking temperature. Further
you do not calibrate the thermometers used in the facility. These conditions and controls are necessary to
minimize the potential for growth of microorganisms during the smoking process.

e You do not monitor the pH or water activity of refrigerated, smoked vacuum packed exotic meat slim
jims and meat jerky products. These properties can affect the time and temperature necessary to
properly smoke the meat products, which would minimize the potential for growth of microorganisms
during the smoking process.

3. Your facility failed to use cleaning compounds and sanitizing agents that are safe and adequate under the
conditions of use, as required by 21 CFR 110.35(a). Specifically, your facility used a (b)(4) based sanitizer, but
the sanitizer was not produced or maintained at the concentration specified on the label, which could render the
sanitizer unsafe. An employee twice attempted to mix the sanitizer to the appropriate concentration, and on
both attempts the (b)(4) concentration was significantly greater then the maximum strength specified on the
label.

4. Your facility failed to maintain equipment and utensils in an acceptable condition through appropriate
cleaning and sanitizing as necessary, as required by 21 CFR 110.80(b)(1). Specifically, on a day that no meat
was being cut, the band saw used to cut and section frozen meat pieces had dried particles of meat scraps on
the blade, the handle, and in the grooves of the saw’s processing table.

This letter is not intended to be an all-inclusive list of the violations at your facility. It is your responsibility to ensure
compliance with applicable laws and regulations administered by FDA. You should investigate and determine the
causes of the violations and take prompt actions to correct the violations to bring your products into compliance.
Failure to promptly correct these violations may result in legal action without further notice including seizure and
injunction.

Please notify this office in writing within fifteen (15) working days from the date you receive this letter of the specific
steps you have taken to correct the noted violations, including an explanation of how you plan to prevent these
violations, or similar violations, from occurring again. Include documentation of the corrective action you have
taken. If your planned corrections will occur over time, please include a timetable for implementation of those
corrections. If corrective action cannot be completed within 15 working days, state the reason for the delay and the
time within which the corrections will be completed.

Please send your reply to the Food and Drug Administration, Attention: Rosemary Sexton, Compliance Officer, at the
address above. If you have any questions regarding any issues in this letter, please contact Ms. Sexton at 312-596-
4225 or rosemary.sexton@fda.hhs.gov.

Sincerely,

/s/
Scott J. MacIntire
District Director

Page Last Updated: 02/14/2011
Note: If you need help accessing information in different file formats, see Instructions for Downloading Viewers and

Players.
Language Assistance Available: Espafiol | #e*P3¢ | Tiéng Viét | t=O] | Tagalog | Pycckui | 42!) | Kreyol Ayisyen |
Francais | Polski | Portugués | Italiano | Deutsch | Aaa | 4 | English

Accessibility Contact FDA Careers FDA Basics FOIA No FEAR Act Site Map Nondiscrimination Website Policies
FDA

U.S. Food and Drug Administration
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 11 of 19

10903 New Hampshire Avenue

Silver Spring, MD 20993
Ph. 1-888-INFO-FDA (1-888-463-6332)

Contact FDA
“USA.gov. BY
For Government For Press

Combination Products Advisory Committees Science & Research Regulatory Information Safety Emergency
Preparedness International Programs News & Events Training and Continuing Education Inspections/Compliance

State & Local Officials Consumers Industry Health Professionals FDA Archive

 

Ke U.S. Department of Health & Human Services

Links on this page:
1. https://wayback.archive-it.org/7993/20170112193958/http://www.fda.gov/
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 12 of 19

Exhibit E
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 13 of 19

 

OFFicE OF THE ATTORNEY GENERAL

Eric T. SCHNEIDERMAN EXECUTIVE DIVISION
ATTORNEY GENERAL SPECIAL CounsEL
September 9, 2015

Bishop Dr. Truman Berst

Alternative Remedies Health & Herbs
425 Ellsworth Street SW

Albany, Oregon 45202-1100

Re: Misbranding/Adulteration of Devil ’s Claw Dietary Supplements

Dear Bishop Dr. Berst,

This letter constitutes a demand that Alternative Remedies Health & Herbs cease
and desist from the marketing, distribution, or sale of misbranded or adulterated devil’s
claw dietary supplements. For the reasons set forth below, we advise you to furnish the
requested documentation and take immediate steps to identify and compensate any consumers
who purchased misbranded or adulterated products.

The dietary supplements industry markets devil’s claw—the commercial name for the
plant Harpagophytum procumbens (“Devil’s Claw”)—as a purported remedy for arthritis and
chronic pain. An independent scientific analysis conducted at the New York Botanical Garden
(“NYBG”) concluded that your company sold a devil’s claw supplement derived, in whole or in
part, from a different, cheaper species that is considered less desirable: Harpagophytum zeyheri
(the “Substitute Plant”). This would violate several provisions of federal and New York law. See,
e.g., 21 U.S.C. §§ 331(a), 342-343; N.Y. Agric. & Mkts. Law § 199-a; N.Y. Gen. Bus. Law
§ 349.

Scientists affiliated with NYBG, a leading botanical research center, used a DNA
barcoding technique to identify the relevant plant source for a range of supplements labeled as
containing devil’s claw or devil’s claw extract.’ The NYBG study revealed widespread
substitution and adulteration; of 16 U.S. made devil’s claw supplements where the relevant plant

 

1 DNA barcoding is a sophisticated genetic technique that relies on short, unique sequences of DNA to identify the
source of plant or animal material. To carry out the NYBG study, researchers first identified unique mini-barcodes,
specifically focused on the psbAtrnH genetic marker, to distinguish between the two Harpagophytum species. The
study analyzed 23 supplements labeled as containing devil’s claw or a devil’s claw extract, including both single-
ingredient supplements and complex mixtures. Five of the tested supplements were produced by non-U.S.
companies and labeled for overseas sale, and are therefore excluded from the results discussed in this letter. Of the
18 supplements labeled for sale in the United States, NYBG extracted identifiable DNA from all but two of the
products. (Only one of the two is labeled as an “extract” in the “supplement facts” panel.)

120 BROADWAY, NEW YORK, NY 1027] © PHONE (212) 416-6544 @ FAX (212) 416-8139 © WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 14 of 19

Page 2 of 7

source could be identified—produced by 14 separate companies, including large and small
firms—100% were found to contain the Substitute Plant, either alone (81%) or in combination
with Devil’s Claw (19%). According to subpoenaed documents, this included a product sold by
your company as “Devil’s Claw Root,” Lot No. C0239 (the “Tested Lot”). Your product’s label
did not disclose the presence of the Substitute Plant. The NYBG study concluded, however, that
your company’s product contained the Substitute Plant, not Devil’s Claw.

Because of the implications for consumers, we are contacting your company prior to
publication of the NYBG study. This analysis, however, is far from the first to draw attention to
serious quality control and compliance problems in the supplement industry. Nor is it the first red
flag indicating fraud, misidentification, or other serious problems in the supply chain for Devil’s
Claw, a popular and scarce plant indigenous to the Kalahari Desert; reports of raw material
suppliers mixing or replacing dried Devil’s Claw root tubers with the similar-looking dried root
tubers of the Substitute Plant—a cheaper plant in the same genus—are common. In this context,
the results of the NYBG study are especially troubling; they suggest an industry-wide failure to
take necessary steps to comply with law and ensure the accuracy of claims concerning the
quality and authenticity of the supplements marketed to consumers.

As a matter of commerce, science, and law, Devil’s Claw (Harpagophytum procumbens)
and the Substitute Plant (Harpagophytum zeyheri) are distinct species:

e Commercially, Devil’s Claw is preferred in virtually all respects, is scarcer, and
commands a higher market price. After contacting several suppliers, the Office of
the New York Attommey General received price quotes for Devil’s Claw root that
were two- to three-times higher than a similar quote for the Substitute Plant.

e Scientifically, the two plants are separate species that can be easily distinguished
in the wild. Herbalists link the purported therapeutic properties of Devil’s Claw—
which are not generally accepted in the medical community or approved by the
FDA—to certain naturally-occurring chemical compounds, specifically iridoid
glycosides. These chemicals tend to occur naturally in Devil’s Claw at much
higher concentrations. They also appear in different ratios in the two plants, and at
least one chemically potent phenol glycoside in Devil’s Claw (6-acetylacteoside)
is missing from the Substitute Plant. Moreover, supplements derived from the
Substitute Plant—even those “standardized” to deliver a promised percentage of
certain iridoid glycosides—are also likely to expose users to other chemicals that
are either absent from Devil’s Claw or present at lower concentrations.”

 

? Certain overseas jurisdictions allow the Substitute Plant to be sold as part of the same product as Devil’s Claw.
This approach has been criticized in the scientific literature due, in part, to the distinct chemical profiles of the two
plants and the lack of evidence that the two are pharmacologically equivalent. See, e.g., Nontobeko P. Mncwangi, et
al., What the devil is in your phytomedicine? Exploring species substitution in Harpagophytum through chemometric
modeling of 'H-NMR and UHPLC-MS datasets, 106 Phytochemistry 104-115 (October 2014) (“[O]ur results mail
demonstrate a phytochemical disparity between the two species which may impact on their biological properties. .

The chemometric analysis results showed that the two species are not chemically equivalent, particularly, that
harpagoside is not always present in H. zeyheri, suggesting that the therapeutic outcome may be different, thus they
should not be used interchangeably until pharmacological equivalence has been confirmed.”)

120 BRoaDway, NEW York, NY 10271 © PHONE (212) 416-6544 © FAx (212) 416-8139 © WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 15 of 19

Page 3 of 7

e Legally, the 1992 Edition of Herbs of Commerce supplies the list of plants that
may be sold in the United States commercially under particular common names.
21 C.F.R. 101.4(h).’ The relevant definition—which was reaffirmed in the more
recent edition—defines devil’s claw as Harpagophytum procumbens, i.e. as
Devil’s Claw. Representing any plant other than Devil’s Claw as “devil’s claw” is
inconsistent with the definition codified in the Herbs of Commerce and is
misleading as a matter of law. Misapplying the common name is all the more
problematic where, as here, the scientific name of the non-standard species
appears nowhere on the label.

Nor are we convinced that the Substitute Plant would be lawful for sale in New York or
elsewhere in the United States under its proper scientific name, i.e. as Harpagophytum zeyheri.
Under federal law, a manufacturer may legally sell a “new dietary ingredient”—or an ingredient
that was first marketed in the United States after October 15, 1994—if it was (i) used as a source
of food; or (ii) submitted to the federal Food and Drug Administration as part of a new dietary
ingredient notification at least 75 days prior to initial sale. See 21 U.S.C. § 350b; 21 U.S.C.

§ 331(a); see also FDA Draft Guidance on New Dietary Ingredient Notifications, Docket No.
FDA-2011-D-0376 76, Fed. Reg. 39111 (July 5, 2011). First, Devil’s Claw has long been
marketed in the United States, including as “grapple” and “harpagophytum root.” We have seen
no comparable evidence establishing that the Substitute Plant, i.e. Harpagophytum zeyheri, was
sold in the United States prior to 1994, except as an unwanted adulterant.* Second, the Substitute
Plant appears to satisfy neither of the requirements for new dietary ingredients.°

In connection with an investigation arising under N.Y. Exec. Law § 63(12), N.Y. Gen.
Bus. Law § 349, N.Y. Agric. & Mkts. Law § 8, and other authorities, we therefore request a
detailed, written response to this letter within 10 business days. In addition to offering you an
opportunity to respond to, or dispute any of the analysis above, we ask that your response cover
the topics and incorporate the materials identified in the attached Appendix, including but not
limited to:

(i) The methodology and results of any testing your company performs or has
performed by a third party on the Tested Lot to independently verify the results of
the NYBG study;

(ii) | Your company’s plans for identifying and, where appropriate, recalling any and
all non-complying devil’s claw supplements;

 

3 Herbs of Commerce seeks to avoid confusion in the herbal supplements marketplace by applying “‘a single
common name in trade . . . to only one botanical name.” Jd, at I (introduction). The common name “devil’s claw”
perfectly illustrates the problem. Overseas and in non-commercial settings, that name has been used loosely to refer
to numerous species, including the Substitute Plant as well as other wholly unrelated plants like Pisonia aculeate,
Proboscidea altheaefolia, and Senegalia greggii.

* To the contrary, various sources dating back many years identify the Substitute Plant as an unwanted adulterant,
which was not legally exported internationally until European standards were loosened in 2003.

> Like many traditional herbal supplements, Devil’s Claw may be administered orally, including as a tea. This does
not convert it or the Substitute Plant into a source of food for purposes of the new dietary ingredient requirements.

120 BROADWAY, NEW YORK, NY 10271 © PHONE (212) 416-6544 FAX (212) 416-8139 © WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 16 of 19

Page 4 of 7

(iii) | Your company’s proposal for identifying and, where appropriate, compensating
any defrauded or otherwise harmed consumers; and

(iv) Any and all new reforms your company will implement to ensure the quality and
authenticity of the herbal supplements it manufactures or distributes, including
new analytical testing methods.

Notwithstanding this response, we further advise you to preserve and retain any and all
documents and communications concerning the subjects addressed in this letter, including but
not limited to: (i) the sourcing of ingredients for devil’s claw and other herbal dietary
supplements; (ii) the measures used to verify the reliability of suppliers of devil’s claw and other
herbal ingredients; (iii) quality control for devil’s claw and other herbal dietary supplements,
including awareness of misidentification of herbal products and financially motivated
adulteration, with respect to raw materials or finished products; (iv) the labeling and marketing
of devil’s claw and other herbal supplements; and (v) the manufacturing protocols and testing
methods employed to ensure the accuracy of all label and marketing claims relating to the
identity, purity, potency, or other characteristics of devil’s claw and other herbal supplements.

Please do not hesitate to reach out to our office with any questions or concerns.

Respectfully,

Lf An Ba —
Simon G. Brandler

Senior Advisor & Special Counsel
212-416-6544 / Simon.Brandler@ag.ny.gov

120 BROADWAY, NEW YoRK, NY 10271 ¢ PHONE (212) 416-6544 0 FAX (212) 416-8139 © WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 17 of 19

Page 5 of 7

APPENDIX

120 BROADWAY, NEW YORK, NY 10271 © PHONE (212) 416-6544 o Fax (212) 416-8139 @ WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 18 of 19

Page 6 of 7

Request for Additional Documentation and Information

With your response, please furnish the following information or documentation:

(1) For each shipment of ingredients or products your company received since J anuary 1,
2012 that were purportedly derived, in whole or in part, from Devil’s Claw and/or the
Substitute Plant (the “DC Ingredients”):

a. The name, address, telephone number, email address, and other contact
information for the supplier from whom your company obtained the shipment;

b. The supplier’s descriptions of the content of the shipment, as they appeared on
order forms, packing slips, contracts, and other written materials;

c. The date your company received the shipment;
d. The address where your company received the shipment;

e. The form in which the DC Ingredients arrived (e.g. powdered extract, cut-and-
dried tubers, powdered whole herbs, etc.);

f. The address or addresses of the manufacturing facilities that produced any
finished supplements containing the DC Ingredients;

g. The volume in kilograms of DC Ingredients received;

h. The total price your company paid for the DC Ingredients in the shipment in
U.S. dollars; and

i. Copies of all product labels (front and back) for all supplements produced
using the DC Ingredients in that shipment.

(2) Copies of all audits, reviews, or other documents or communications prepared by
your company or a third party to assess the reliability of any supplier who sold DC
Ingredients to your company from January 1, 2012 to the present, and a description of
any other verification measures not reflected in such documents and communications;

(3) Copies of all documents and communications, including but not limited to order
forms, contracts, packing slips, contracts, correspondence, or other written or
electronic materials, concerning the shipment or shipments of DC Ingredients used in
manufacturing the Tested Lot;

(4) A complete description of the methodology and copies of the results of any testing or
analyses your company performed or had performed from J anuary 1, 2012 to the
present on DC Ingredients or on finished dietary supplements containing DC
Ingredients for identity, potency, purity, or any other characteristic, along with a

120 BRoaDWay, NEW York, NY 10271 © PHONE (212) 416-6544 © Fax (212) 416-8139 0 WWW.AG.NY.GOV
Case 1:19-cv-01467-DLC Document1-1 Filed 02/15/19 Page 19 of 19

Page 7 of 7

statement indicating whether any such testing could distinguish between Devil’s Claw
and the Substitute Plant;

(5) A complete description of the testing or other measures your company undertook, is
undertaking, or intends to undertake to determine the degree to which the products it
sold since January 1, 2012 purporting to contain DC Ingredients were adulterated or
misbranded, including but not limited to the Tested Lot;

(6) The results of any and all testing described in response to Item 5 or of any other
testing performed on the Tested Lot;

(7) Copies of any and all documents or communications concerning the Tested Lot or its
sale;

(8) Copies of all documents and communications your company sent to, received from,
or exchanged with any employee or agent of the federal Food and Drug
Administration (“FDA”) since January 1, 2012 concerning inspections of the
company facilities identified in response to Item 1(f) above, including but not limited
to Form 483s and your company’s response thereto.

(9) For each year from January 1, 2012 to the present, the total annual revenue or, for
2015, the year-to-date revenue your company received respectively from the sale of
dietary supplements containing DC Ingredients in (i) retail sales in New York State;
(ii) Internet sales to New York State residents; and (iii) the United States overall;

(10) A proposal for identifying and, as appropriate, compensating any purchasers of
devil’s claw supplements your company manufactured who may have received
adulterated or misbranded products; and

(11) Acomplete description of improvements, safeguards, or reforms your company
will implement to avoid adulteration or misbranding of herbal dietary supplements in
the future, including but not limited to testing or other measures to detect and prevent
the adulteration or misbranding of supplement’s containing DC Ingredients.

120 BRoaDWay, NEw York, NY 10271 © PHONE (212) 416-6544 © FAX (212) 416-8139 © WWW.AG.NY.GOV
